Exhibit 10.1

2007 STOCK INCENTIVE PLAN

FOR KEY EMPLOYEES OF

USF HOLDING CORP. AND ITS AFFILIATES,

as amended

1. Purpose of Plan

The 2007 Stock Incentive Plan for Key Employees of USF Holding Corp. and its
Affiliates, as amended from time to time (the “Plan”) is designed:

(a) to promote the long term financial interests and growth of USF Holding Corp.
(the “Company”) and its Subsidiaries by attracting and retaining management and
other personnel and key service providers with the training, experience and
ability to enable them to make a substantial contribution to the success of the
Company’s business;

(b) to motivate management personnel by means of growth-related incentives to
achieve long range goals; and

(c) to further the alignment of interests of participants with those of the
stockholders of the Company through opportunities for increased stock, or
stock-based ownership in the Company.

2. Definitions

As used in the Plan, the following words shall have the following meanings:

(a) “Affiliate” means with respect to any Person, any entity directly or
indirectly controlling, controlled by or under common control with such Person.

(b) “Board” means the Board of Directors of the Company.

(c) “Change in Control” means, in one or a series of transactions, (i) the sale
of all or substantially all of the assets of the Company (or of all of such of
its operating Subsidiaries) to any Person (or Group of Persons acting in
concert), other than to (x) the Investors or their Affiliates or (y) any
employee benefit plan (or trust forming a part thereof) maintained by the
Company or its Affiliates or other Person of which a majority of its voting
power or other equity securities is owned, directly or indirectly, by the
Company (any Person described in the foregoing clauses (x) or (y), an
“Affiliated Person”); or (ii) a sale by the Company, the Investors or any of
their respective Affiliates, to a Person (or Group of Persons acting in concert)
of Common Stock, or a merger, consolidation or similar transaction involving the
Company, in any case, that results in more than 50% of the Common Stock of the
Company (or any resulting company after a merger) being held by a Person (or
Group of Persons acting in concert) that does not include an Affiliated Person;
in any event, which results in the Investors and their Affiliates or such
employee benefit plan ceasing to hold the ability to elect a majority of the
members of the Board.

(d) “Code” means the United States Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------

(e) “Committee” means the Compensation Committee of the Board (or, if no such
committee is appointed, the Board).

(f) “Common Stock” or “Share” means the common stock, par value $0.01 per share,
of the Company, which may be authorized but unissued, or issued and reacquired.

(g) “Employee” means a person, including an officer, in the regular employment
of the Company or any other Service Recipient who, in the opinion of the
Committee, is, or is expected to have involvement in the management, growth or
protection of some part or all of the business of the Company or any other
Service Recipient.

(h) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(i) “Fair Market Value” means, on a per Share basis, (i) prior to the date on
which Shares are traded on an exchange or in another public market, the fair
market value of one share of Common Stock on any given date (without regard to
discounts for minority status), as determined reasonably and in good faith by
the Board (consistent with the determination of an independent, third party
appraisal of the fair market value of one share of Common Stock that shall be
performed at least annually for the Board for purposes of, among other things,
reporting such value to the Investors), but in all events satisfying
Section 409A under the Code so that no Stock Option shall constitute “deferral
of compensation” thereunder or (ii) after the date on which Shares are traded on
an exchange or in another public market, (A) the last sale price of a Share on
the relevant date on the principal stock exchange on which the Shares may at the
time be listed or, (B) if there shall have been no sales on such exchange on the
relevant date, the average of the closing bid and asked prices on such exchange
on the relevant date or, (C) if there is no such bid and asked price on the
relevant date, on the next preceding date when such bid and asked price occurred
or, (D) if Shares shall not be so listed, the closing sale price as reported by
NASDAQ for the last trading day immediately preceding the relevant date in the
over-the-counter market.

(j) “Grant” means an award made to a Participant pursuant to the Plan and
described in Section 5, including, without limitation, an award of a Stock
Option, Stock Appreciation Right, Other Stock-Based Award or Dividend Equivalent
Right (as such terms are defined in Section 5), or any combination of the
foregoing.

(k) “Grant Agreement” means an agreement between the Company and a Participant
that sets forth the terms, conditions and limitations applicable to a Grant.

(l) “Group” means “group,” as such term is used for purposes of Section 13(d) or
14(d) of the Exchange Act.

(m) “Investors” means KKR 2006 Fund L.P., KKR PEI Investments, L.P., Clayton,
Dubilier & Rice Fund VII, L.P., Clayton, Dubilier & Rice Fund VII
(Co-Investment), L.P., CD&R Parallel und VII, L.P., CDR USF Co-Investor L.P., DR
USF Co-Investor No. 2, L.P., KKR Partners II, L.P., OPERF Co-Investment LLC and
any other co-investors (other than Employees) in the Company.

(n) “Management Stockholder’s Agreement” means that certain Management
Stockholder’s Agreement between the applicable Participant and the Company.

 

2



--------------------------------------------------------------------------------

(o) “Participant” means an Employee, non-employee member of the Board,
consultant or other person having a service relationship with the Company or any
other Service Recipient, to whom one or more Grants have been made and remain
outstanding. Notwithstanding the foregoing, any Participant whose employment
with the Company or any other Service Recipient or service with the Board, as
applicable, terminates, shall continue to be deemed a Participant to the extent
necessary to allow such individual the rights and obligations applicable to such
individual’s Grants awarded hereunder, to the extent such Grants remain
outstanding after such termination.

(p) “Person” means “person,” as such term is used for purposes of Section 13(d)
or 14(d) of the Exchange Act.

(q) “Public Offering” shall mean the sale of shares of Common Stock to the
public subsequent to the date hereof pursuant to a registration statement under
the Act which has been declared effective by the Securities Exchange Commission
(other than a registration statement on Form S-4, S-8 or any other similar
form).

(r) “Sale Participation Agreement” means that certain Sale Participation
Agreement between the applicable Participant and the Investors.

(s) “Service Recipient” means the Company, any Subsidiary of the Company, or any
Affiliate of the Company that satisfies the definition of “service recipient”
within the meaning of Proposed Treasury Regulation Section 1.409A-1(g) (or any
successor regulation), with respect to which the person is a “service provider”
(within the meaning of Proposed Treasury Regulation Section 1.409A-1(f) (or any
successor regulation).

(t) “Subsidiary” means any corporation or other entity in an unbroken chain of
corporations or other entities beginning with the Company if each of the
corporations or other entities, or group of commonly controlled corporations or
other entities, other than the last corporation or other entity in the unbroken
chain then owns stock or other equity interests possessing 50% or more of the
total combined voting power of all classes of stock or other equity interests in
one of the other corporations or other entities in such chain.

3. Administration of Plan

(a) The Plan shall be administered by the Committee. The Committee may adopt its
own rules of procedure, and action of a majority of the members of the Committee
taken at a meeting, or action taken without a meeting by unanimous written
consent, shall constitute action by the Committee. The Committee shall have the
power and authority to administer, construe and interpret the Plan, to make
rules for carrying it out and to make changes in such rules. Any such
interpretations, rules, and administration shall be consistent with the basic
purposes of the Plan.

(b) The Committee may delegate to the Chief Executive Officer and to other
senior officers of the Company its duties under the Plan, subject to applicable
law and such conditions and limitations as the Committee shall prescribe, except
that only the Committee may designate and make Grants to Participants.

 

3



--------------------------------------------------------------------------------

(c) The Committee may employ counsel, consultants, accountants, appraisers,
brokers or other persons. The Committee, the Company, and the officers and
directors of the Company shall be entitled to rely upon the advice, opinions or
valuations of any such persons. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon all Participants, the Company and all other interested persons. No member
of the Committee, nor employee or representative of the Company shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or the Grants, and all such members of the
Committee, employees and representatives shall be fully protected and
indemnified to the greatest extent permitted by applicable law by the Company
with respect to any such action, determination or interpretation.

4. Eligibility

The Committee may from time to time make Grants under the Plan to such
Employees, or other persons having a relationship with Company or any other
Service Recipient, and in such form and having such terms, conditions and
limitations as the Committee may determine. The terms, conditions and
limitations of each Grant under the Plan shall be set forth in a Grant
Agreement, in a form approved by the Committee, consistent, however, with the
terms of the Plan; provided, however, that such Grant Agreement shall contain
provisions dealing with the treatment of Grants in the event of the termination
of employment or other service relationship, death or disability of a
Participant, and may also include provisions concerning the treatment of Grants
in the event of a Change in Control of the Company.

5. Grants

From time to time, the Committee will determine the forms and amounts of Grants
for Participants. Such Grants may take the following forms in the Committee’s
sole discretion:

(a) Stock Options—These are options to purchase Common Stock (“Stock Options”).
At the time of Grant the Committee shall determine, and shall include in the
Grant Agreement or other Plan rules, the option exercise period, the option
exercise price, vesting requirements, and such other terms, conditions or
restrictions on the grant or exercise of the option as the Committee deems
appropriate including, without limitation, the right to receive dividend
equivalent payments on vested options. Notwithstanding the foregoing, the
exercise price per Share of a Stock Option shall in no event be less than the
Fair Market Value on the date the Stock Option is granted (subject to later
adjustment pursuant to Section 8 hereof). In addition to other restrictions
contained in the Plan, a Stock Option granted under this Section 5(a) may not be
exercised more than 10 years after the date it is granted. Payment of the Stock
Option exercise price shall be made (i) in cash, (ii) with the consent of the
Committee, in Shares (any such Shares valued at Fair Market Value on the date of
exercise) that the Participant has held for at least six months (or such other
period of time as may be required by the Company’s accountants), (iii) through
the withholding of Shares (any such Shares valued at Fair Market Value on the
date of exercise) otherwise issuable upon the exercise of the Stock Option in a
manner that is compliant with applicable law, or (iv) a combination of the
foregoing methods, in each such case in accordance with the terms of the Plan,
the Grant Agreement and of any applicable guidelines of the Committee in effect
at the time.

(b) Stock Appreciation Rights—The Committee may grant “Stock Appreciation
Rights” (as hereinafter defined) independent of, or in connection with, the
grant of a Stock Option or a portion thereof. Each Stock Appreciation Right
shall be subject to such other terms as the

 

4



--------------------------------------------------------------------------------

Committee may determine. The exercise price per Share of a Stock Appreciation
Right shall in no event be less than the Fair Market Value on the date the Stock
Appreciation Right is granted. Each “Stock Appreciation Right” granted
independent of a Stock Option shall be defined as a right of a Participant, upon
exercise of such Stock Appreciation Right, to receive an amount equal to the
product of (i) the excess of (A) the Fair Market Value on the exercise date of
one Share over (B) the exercise price per Share of such Stock Appreciation
Right, multiplied by (ii) the number of Shares covered by the Stock Appreciation
Right. Payment of the Stock Appreciation Right shall be made in Shares or in
cash, or partly in Shares and partly in cash (any such Shares valued at the Fair
Market Value on the date of the payment), all as shall be determined by the
Committee.

(c) Other Stock-Based Awards—The Committee may grant or sell awards of Shares,
awards of restricted Shares and awards that are valued in whole or in part by
reference to, or are otherwise based on the Fair Market Value of, Shares
(including, without limitation, restricted stock units). Such “Other Stock-Based
Awards” shall be in such form, and dependent on such conditions, as the
Committee may determine, including, without limitation, the right to receive, or
vest with respect to, one or more Shares (or the equivalent cash value of such
Shares) upon the completion of a specified period of service, the occurrence of
an event and/or the attainment of performance objectives. Other Stock-Based
Awards may be granted alone or in addition to any other Grants under the Plan.
Subject to the provisions of the Plan, the Committee shall determine to whom and
when Other Stock-Based Awards will be made, the number of Shares to be awarded
under (or otherwise related to) such Other Stock-Based Awards; whether such
Other Stock-Based Awards shall be settled in cash, Shares or a combination of
cash and Shares; and all other terms and conditions of such awards (including,
without limitation, the vesting provisions thereof and provisions ensuring that
all Shares so awarded and issued shall be fully paid and non-assessable).

(d) Dividend Equivalent Rights—The Committee may grant Dividend Equivalent
Rights either alone or in connection with the grant of a Stock Option or Stock
Appreciation Right. A “Dividend Equivalent Right” shall be the right to receive
a payment in respect of one Share (whether or not subject to a Stock Option)
equal to the amount of any dividend paid in respect of one Share held by a
shareholder in the Company. Each Dividend Equivalent Right shall be subject to
such terms as the Committee may determine.

6. Limitations and Conditions

(a) The number of Shares available for Grants under this Plan shall be
53,179,895, subject to adjustment as provided for in Sections 8 and 9, unless
restricted by applicable law. Shares related to Grants that are forfeited,
terminated, canceled, expire unexercised, withheld to satisfy tax withholding
obligations, or are repurchased by the Company shall immediately become
available for new Grants.

(b) No Grants shall be made under the Plan beyond ten years after December 21,
2007, which was the original effective date of the Plan (the “Effective Date”),
but the terms of Grants made on or before the expiration of the Plan may extend
beyond such expiration. At the time a Grant is made or amended or the terms or
conditions of a Grant are changed in accordance with the terms of the Plan or
the Grant Agreement, the Committee may provide for limitations or conditions on
such Grant.

 

5



--------------------------------------------------------------------------------

(c) Nothing contained herein shall affect the right of the Company or any other
Service Recipient to terminate any Participant’s employment or other service
relationship at any time or for any reason.

(d) Other than as specifically provided in the Management Stockholder’s
Agreement or Sale Participation Agreement, no benefit under the Plan shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, or charge, and any attempt to do so shall be void. No such
benefit shall, prior to receipt thereof by the Participant, be in any manner
liable for or subject to the debts, contracts, liabilities, engagements, or
torts of the Participant.

(e) Participants shall not be, and shall not have any of the rights or
privileges of, stockholders of the Company in respect of any Shares purchasable
in connection with any Grant unless and until certificates representing any such
Shares have been issued by the Company to such Participants (or book entry
representing such Shares has been made and such Shares have been deposited with
the appropriate registered book-entry custodian).

(f) No election as to benefits or exercise of any Grant may be made during a
Participant’s lifetime by anyone other than the Participant except by a legal
representative appointed for or by the Participant.

(g) Absent express provisions to the contrary, any Grant under this Plan shall
not be deemed compensation for purposes of computing benefits or contributions
under any retirement or severance plan of the Company or other Service Recipient
and shall not affect any benefits under any other benefit plan of any kind now
or subsequently in effect under which the availability or amount of benefits is
related to level of compensation. This Plan is not a “Retirement Plan” or
“Welfare Plan” under the Employee Retirement Income Security Act of 1974, as
amended.

(h) Unless the Committee determines otherwise, no benefit or promise under the
Plan shall be secured by any specific assets of the Company or any other Service
Recipient, nor shall any assets of the Company or any other Service Recipient be
designated as attributable or allocated to the satisfaction of the Company’s
obligations under the Plan.

7. Transfers and Leaves of Absence

For purposes of the Plan, unless the Committee determines otherwise: (a) a
transfer of a Participant’s employment without an intervening period of
separation among the Company and any other Service Recipient shall not be deemed
a termination of employment, and (b) a Participant who is granted in writing a
leave of absence or who is entitled to a statutory leave of absence shall be
deemed to have remained in the employ of the Company (and other Service
Recipient) during such leave of absence.

8. Adjustments

In the event of any stock split, spin-off, share combination, reclassification,
recapitalization, liquidation, dissolution, reorganization, merger, Change in
Control, payment of a dividend (other than a cash dividend paid as part of a
regular dividend program) or other similar

 

6



--------------------------------------------------------------------------------

transaction or occurrence which affects the equity securities of the Company or
the value thereof, the Committee shall (i) adjust the number and kind of shares
subject to the Plan and available for or covered by Grants, (ii) adjust the
share prices related to outstanding Grants, and/or (iii) take such other action
(including, without limitation providing for payment of a cash amount to holders
of outstanding Grants), in each case as is necessary to address, on an equitable
and good faith basis, the effect of the applicable corporate event on the Plan
and any outstanding Grants. Any such adjustment made or action taken by the
Committee in accordance with the preceding sentence shall be final and binding
upon holders of Options and upon the Company.

9. Change in Control

In the event of a Change in Control: (a) if determined by the Committee in the
applicable Grant Agreement or otherwise determined by the Committee in its sole
discretion, any outstanding Grants then held by Participants which are
unexercisable or otherwise unvested or subject to lapse restrictions may
automatically be deemed exercisable or otherwise vested or no longer subject to
lapse restrictions, as the case may be, as of immediately prior to such Change
in Control and (b) the Committee may, to the extent determined by the Committee
to be permitted under Section 409A of the Code, but shall not be obligated to:
(i) cancel such awards for fair value (as determined in the sole discretion of
the Committee) which, in the case of Stock Options and Stock Appreciation
Rights, may equal the excess, if any, of the value of the consideration to be
paid in the Change in Control transaction to holders of the same number of
Shares subject to such Stock Options or Stock Appreciation Rights (or, if no
consideration is paid in any such transaction, the Fair Market Value of the
Shares subject to such Stock Options or Stock Appreciation Rights) over the
aggregate option price of such Stock Options or the aggregate exercise price of
such Stock Appreciation Rights, as the case may be; (ii) provide for the
issuance of substitute awards that will substantially preserve the otherwise
applicable terms of any affected Grants previously granted hereunder, as
determined by the Committee in its sole discretion; or (iii) provide that for a
period of at least ten business days prior to the Change in Control, any Stock
Options or Stock Appreciation Rights shall be exercisable as to all Shares
subject thereto and that upon the occurrence of the Change in Control, such
Stock Options or Stock Appreciation Rights shall terminate and be of no further
force and effect.

10. Amendment and Termination

(a) The Committee shall have the authority to make such amendments to any terms
and conditions applicable to outstanding Grants as are consistent with this
Plan, provided that no such action shall modify any Grant in a manner that
disadvantages in any respect (other than in a de minimis manner) a Participant
with respect to any outstanding Grants, other than pursuant to Section 8 or, as
may be required to satisfy Section 409A of the Code, Section 9 hereof, without
the Participant’s consent, except as such modification is provided for in the
terms of the Grant.

(b) The Board may amend, suspend or terminate the Plan, except that no such
action, other than an action under Section 8 or 9 hereof, may be taken which
would, without stockholder approval, increase the aggregate number of Shares
available for Grants under the Plan, decrease the price of outstanding Grants,
change the requirements relating to the Committee, or extend the term of the
Plan. However, no such action shall disadvantage a Participant in any respect
(other

 

7



--------------------------------------------------------------------------------

than in a de minimis manner) with respect to any outstanding Grants, other than
pursuant to Section 8 or, as may be required to satisfy Section 409A of the
Code, Section 9 hereof, without the Participant’s consent, except as otherwise
provided under the terms of the Grant.

(c) This Plan is intended to comply with Section 409A of the Code and will be
interpreted in a manner intended to comply with Section 409A of the Code.
Notwithstanding anything herein to the contrary, (i) if at the time of the
Participant’s termination of employment with any Service Recipient the
Participant is a “specified employee” as defined in Section 409A of the Code,
and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of service is necessary in
order to prevent the imposition of any accelerated or additional tax under
Section 409A of the Code, then the Company will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to the Participant) to the
minimum extent necessary to satisfy Section 409A of the Code until the date that
is six months and one day following the Participant’s termination of employment
with all Service Recipients (or the earliest date as is permitted under
Section 409A of the Code), if such payment or benefit is payable upon a
termination of employment and (ii) if any other payments of money or other
benefits due to the Participant hereunder would cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred, if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the minimum extent necessary, in a
manner, reasonably determined by the Board in consultation with the Participant,
that does not cause such an accelerated or additional tax or result in an
additional cost to the Company (without any reduction in such payments or
benefits ultimately paid or provided to the Participant). Any payment on
delivery of Shares hereunder shall constitute a “separate payment” within the
meaning of Section 409A of the Code.

11. Governing Law; International Participants

(a) This Plan shall be governed by and construed in accordance with the laws of
the State of Delaware applicable therein.

(b) With respect to Participants who reside or work outside the United States of
America, the Committee may, in its sole discretion, amend the terms of the Plan
or awards with respect to such Participants in order to conform such terms with
the requirements of local law or to obtain more favorable tax or other treatment
for a Participant, the Company or any other Service Recipient.

12. Withholding Taxes

The Company shall have the right to deduct from any payment made under the Plan
any federal, state or local income or other taxes required by law to be withheld
with respect to such payment. It shall be a condition to the obligation of the
Company to deliver Shares upon the exercise of a Stock Option that the
Participant pays to the Company such amount as may be requested by the Company
for the purpose of satisfying any liability for such withholding taxes.

 

8



--------------------------------------------------------------------------------

13. Termination Dates

The Plan shall terminate on December 21, 2017, subject to earlier termination by
the Board pursuant to Section 10.

 

9